Evans, J.
The defendant was convicted of larceny from the house, and moved in arrest of judgment, because the indictment was framed under section 178 of the Penal Code, which section provides no penalty, and because the court imposed the penalty provided in section 179 of the Penal Code, treating that section as applicable to the offense described in the indictment. The motion, in arrest of judgment was overruled, and the defendant excepted. The indictment charged that the defendant, on November 30, 1903, “did break and enter the house, the same being a gin-house, of F. M. Longley, in said county situate, and five hundred pounds of seed-cotton, of the value of fifteen dollars, of the personal goods of said F. M. Longley, in said gin-house then and there being found, did then and there unlawfully, fraudulently, and privately take, steal, and carry away, contrary to the laws of said State,” etc. The Penal Code, § 178, contains a general definition of larceny from the house: “ Larceny from *849the house is the breaking or entering any house with the intent to steal, or, after brealdng or entering said house, stealing therefrom anything of value.” This offense may be committed in one of four ways: (1) By breaking any house with intent to steal; (2) by entering any house with intent to steal; (3) by stealing from a house after having broken into the same; and (4) by stealing from a house after having entered it. The subsequent sections: — §§179 to 185, inclusive — more particularly define these different .classifications of larceny from the house, and provide a penalty for a violation of each class. Treating the indictment as drawn under the general section, §178, it was a good indictment; the offense was set out with all the legal nicety which good pleading could exact, and the particular class of larceny from the house committed by breaking and entering any-house (other than a dwelling-house or its appurtenances) and stealing therefrom any article of value, is punishable as a misdemeanor by § 182 of the Penal Code. But the indictment was also good under § 179. An indictment framed under the last-cited section must allege the essential elements of one of the classes of larceny from the house defined in the preceding section, and in addition thereto must allege that the stealing was done “ privately.” The indictment in the case at bar alleges that the larceny from the house therein described was “ privately " done, and contains every essential allegation to constitute the offense described in § 179. It is immaterial whether the court construed the indictment as drawn under § 178 and applied the punishment as provided in § 182, or whether it was framed under § 179; in either case the offense charged was a misdemeanor and punishable as such, and the court did not err in overruling the-motion in arrest of judgment, and sentencing the defendant to-work in the chain-gang on the public works for a period of twelve months. Judgment affirmed.

All the Justices concur.